Exhibit 10.23

COVENANT NOT TO COMPETE

AND NON-DISCLOSURE AGREEMENT

PARTIES:

Eric Dean Sprunk (“EMPLOYEE”)

and

NIKE, Inc., divisions, subsidiaries

and affiliates. (“NIKE”):

RECITALS:

A.      This Covenant Not to Compete and Non-Disclosure Agreement is executed
upon initial employment or upon the EMPLOYEE’s advancement with NIKE and is a
condition of such employment or advancement.

B.      Over the course of EMPLOYEE’s employment with NIKE, EMPLOYEE will be or
has been exposed to and/or is in a position to develop confidential information
peculiar to NIKE’s business and not generally known to the public as defined
below (“Protected Information”). It is anticipated that EMPLOYEE will continue
to be exposed to Protected Information of greater sensitivity as EMPLOYEE
advances in the company.

C.      The nature of NIKE’s business is highly competitive and disclosure of
any Protected Information would result in severe damage to NIKE and be difficult
to measure.

D.      NIKE makes use of its Protected Information throughout the world.
Protected Information of NIKE can be used to NIKE’s detriment anywhere in the
world.

AGREEMENT:

In consideration of the foregoing, and the terms and conditions set forth below,
the parties agree as follows:

1.      Covenant Not to Compete.

(a)      Competition Restriction. During EMPLOYEE’s employment by NIKE, under
the terms of any employment contract or otherwise, and for one year thereafter,
(the “Restriction Period”), EMPLOYEE will not directly or indirectly, own,
manage, control, or participate in the ownership,



--------------------------------------------------------------------------------

management or control of, or be employed by, consult for, or be connected in any
manner with, any business engaged anywhere in the world in the athletic
footwear, athletic apparel or sports equipment and accessories business, or any
other business which directly competes with NIKE or any of its parent,
subsidiaries or affiliated corporations ( “Competitor”). By way of illustration
only, examples of NIKE competitors include, but are not limited to: Adidas,
FILA, Reebok, Puma, Champion, Oakley, DKNY, Converse, Asics, Saucony, New
Balance, Ralph Lauren/Polo Sport, B.U.M, FUBU, The Gap, Tommy Hilfiger, Umbro,
Northface, Venator (Foot lockers), Sports Authority, Columbia Sportswear,
Wilson, Mizuno, Callaway Golf and Titleist. This provision is subject to NIKE’s
option to waive all or any portion of the Restriction Period as more
specifically provided below.

(b)      Extension of Time. In the event EMPLOYEE breaches this covenant not to
compete, the Restriction Period shall automatically toll from the date of the
first breach, and all subsequent breaches, until the resolution of the breach
through private settlement, judicial or other action, including all appeals. The
Restriction Period shall continue upon the effective date of any such settlement
judicial or other resolution. NIKE shall not be obligated to pay EMPLOYEE the
additional compensation described in paragraph 1(d) below during any period of
time in which this Agreement is tolled due to EMPLOYEE’s breach. In the event
EMPLOYEE receives such additional compensation after any such breach, EMPLOYEE
must immediately reimburse NIKE in the amount of all such compensation upon the
receipt of a written request by NIKE.

(c)      Waiver of Non-Compete. NIKE has the option, in its sole discretion, to
elect to waive all or a portion of the Restriction Period or to limit the
definition of Competitor, by giving EMPLOYEE seven (7) days prior notice of such
election. In the event all or a portion of the Restriction Period is waived,
NIKE shall not be obligated to pay EMPLOYEE for any period of time as to which
the covenant not to compete has been waived.

(d)      Additional Consideration. As additional consideration for the covenant
not to compete described above, should NIKE terminate EMPLOYEE’s employment and
elect to enforce the non-competition agreement, NIKE shall pay EMPLOYEE a
monthly payment equal to one hundred percent (100%) of EMPLOYEE’s last monthly
base salary while the Restriction Period is in effect. If EMPLOYEE voluntarily
terminates employment and NIKE elects to enforce the non-competition agreement,
NIKE shall pay EMPLOYEE a monthly severance payment equal to fifty percent
(50%) of EMPLOYEE’s last monthly base salary while the Restriction Period is in
effect. The first payment to EMPLOYEE of additional consideration shall follow
on the next applicable pay period after the election to enforce the
non-competition agreement, payable in accordance with NIKE’s payroll practices.



--------------------------------------------------------------------------------

2.      Subsequent Employer. EMPLOYEE agrees to notify NIKE at the time of
separation of employment of the name of EMPLOYEE’s new employer, if known.
EMPLOYEE further agrees to disclose to NIKE the name of any subsequent employer
during the Restriction Period, wherever located and regardless of whether such
employer is a competitor of NIKE.

3.      Non-Disclosure Agreement.

(a)      Protected Information Defined. “Protected Information” shall mean all
proprietary information, in whatever form and format, of NIKE and all
information provided to NIKE by third parties which NIKE is obligated to keep
confidential. EMPLOYEE agrees that any and all information to which EMPLOYEE has
access concerning NIKE projects and internal NIKE information is Protected
Information, whether in verbal form, machine-readable form, written or other
tangible form, and whether designated as confidential or unmarked. Without
limiting the foregoing, Protected Information includes information relating to
NIKE’s research and development activities, its intellectual property and the
filing or pendency of patent applications, confidential techniques, methods,
styles, designs, design concepts and ideas, customer and vendor lists, contract
factory lists, pricing information, manufacturing plans, business and marketing
plans, sales information, methods of operation, manufacturing processes and
methods, products, and personnel information.

(b)      Excluded Information. Notwithstanding paragraph 3(a), Protected
Information excludes any information that is or becomes part of the public
domain through no act or failure to act on the part of EMPLOYEE. Specifically,
employees shall be permitted to retain as part of their personal portfolio
copies of the employees’ original artwork and designs, provided the artwork or
designs have become part of the public domain. In any dispute between the
parties with respect to this exclusion, the burden of proof will be on EMPLOYEE
and such proof will be by clear and convincing evidence.

(c)      Employee’s Obligations. During the period of employment by NIKE and for
a period of two (2) years thereafter, EMPLOYEE will hold in confidence and
protect all Protected Information and will not, at any time, directly or
indirectly, use any Protected Information for any purpose outside the scope of
EMPLOYEE’s employment with NIKE or disclose any Protected Information to any
third person or organization without the prior written consent of NIKE.
Specifically, but not by way of limitation, EMPLOYEE will not ever copy,
transmit, reproduce, summarize, quote, publish or make any commercial or other
use whatsoever of any Protected Information without the prior written consent of
NIKE. EMPLOYEE will also take reasonable security precautions and such other
actions as may be necessary to insure that there is no use or disclosure,
intentional or inadvertent, of Protected Information in violation of this
Agreement.



--------------------------------------------------------------------------------

4.      Return of Protected Information. At the request of NIKE at anytime, and
in any event, upon termination of employment, EMPLOYEE shall immediately return
to NIKE all confidential documents, including tapes, notebooks, drawings,
computer disks and other similar repositories of or containing Protected
Information, and all copies thereof, then in EMPLOYEE’s possession or under
EMPLOYEE’s control.

5.      Unauthorized Use. During the period of employment with NIKE and
thereafter, EMPLOYEE will notify NIKE immediately if EMPLOYEE becomes aware of
the unauthorized possession, use or knowledge of any Protected Information by
any person employed or not employed by NIKE at the time of such possession, use
or knowledge. EMPLOYEE will cooperate with NIKE in the investigation of any such
incident and will cooperate with NIKE in any litigation with third parties
deemed necessary by NIKE to protect the Protected Information. NIKE shall
provide reasonable reimbursement to EMPLOYEE for each hour so engaged and that
amount shall not be diminished by operation of any payment under Paragraph 1(d)
of this Agreement.

6.      Non-Recruitment. During the term of this Agreement and for a period of
one (1) year thereafter, EMPLOYEE will not directly or indirectly , solicit,
divert or hire away (or attempt to solicit, divert or hire away) to or for
himself or any other company or business organization, any NIKE employee,
whether or not such employee is a full-time employee or temporary employee and
whether or not such employment is pursuant to a written agreement or is at will.

7.      Accounting of Profits. EMPLOYEE agrees that, if EMPLOYEE should violate
any term of this Agreement, NIKE shall be entitled to an accounting and
repayment of all profits, compensation, commissions, remuneration or benefits
which EMPLOYEE directly or indirectly has realized and/or may realize as a
result of or in connection with any such violation (including the return of any
additional consideration paid by NIKE pursuant to Paragraph 1(d) above). Such
remedy shall be in addition to and not in limitation of any injunctive relief or
other rights or remedies to which NIKE may be entitled at law or in equity.

8.      General Provisions.

(a)      Survival. This Agreement shall continue in effect after the termination
of EMPLOYEE’s employment, regardless of the reason for termination.

(b)      Waiver. No waiver, amendment, modification or cancellation of any term
or condition of this Agreement will be effective unless executed in writing by
both parties. No written waiver will excuse the performance of any act other
than the act or acts specifically referred to therein.



--------------------------------------------------------------------------------

(c)      Severability. Each provision herein will be treated as a separate and
independent clause and unenforceability of any one clause will in no way impact
the enforceability of any other clause. Should any of the provisions in this
Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable by the law of that jurisdiction.

(d)      Applicable Law/Jurisdiction. This Agreement, and EMPLOYEE’s employment
hereunder, shall be construed according to the laws of the State of Oregon.
EMPLOYEE further hereby submits to the jurisdiction of, and agrees that
exclusive jurisdiction over and venue for any action or proceeding arising out
of or relating to this Agreement shall lie in the state and federal courts
located in Oregon.

 

EMPLOYEE     NIKE, Inc. /s/ Eric Dean Sprunk     By    /s/ Jeffrey M. Cava

 

DATE 

 

 

04/18/01

   

Name: 

Title: 

 

Jeffrey M. Cava

Vice President, Global Human Resources

 

 

 